DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 1-3, 19 are amendment and filed on 10/20/2020.
Claims 8, 10 are withdrawn.
The drawing objection is overcome as claim 8 is withdrawn.
The claims objection as the identifier is added to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jelle et al. (WO2016/115361A) using US application (US. 20170367824A1)(“ Jelle”).
Re Claim 1, Jelle discloses a loading tool (Fig. 4) for use with a drug-coated expandable medical device (74, ¶0005), the loading tool comprising: a tubular sleeve (52, ¶0062) having a distal end region (close to 56), a proximal end region (close to 62), and a lumen extending therethrough (lumen for the catheter 70); wherein the distal end region includes a reduced distal tip (tip of 56) designed to interact with a hemostasis valve (63, ¶0066) having a resilient seal member ( inner surface of 63, ¶0066, has polymer  coating, ¶0094 which is flexible ¶0101), the 
However, the embodiment of Fig. 8a of Jelle discloses a loading tool 130 and wherein the reduced distal tip (135) comprises a one or more axially-extending slits disposed along the reduced distal tip (¶0083, one of the slits).

Re Claim 2, the embodiment of Fig. 4 of Jelle fails to disclose wherein the one or more axially-extending slits comprises a single slits axially-extending slit disposed along the reduced distal tip.
However, the embodiment of Fig. 8a of Jelle discloses a loading tool 130 and wherein the reduced distal tip (135) comprises a single axially-extending slit disposed along the reduced distal tip (¶0083, one of the slits).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of the embodiment of Fig. 4 of Jelle to include slit so that the one or more axially-extending slits comprises a single axially-extending slit disposed along the reduced distal tip as taught by the embodiment of Fig. 8a of Jelle for the purpose of providing a larger opening/splitting upon application of force (Jelle, ¶0083).
Re Claim 3, the embodiment of Fig. 4 of Jelle fails to disclose wherein the one or more axially-extending slits comprises a plurality of axially-extending slots arranged about the reduced distal tip.
However, the embodiment of Fig. 8a of Jelle discloses a loading tool 130 and wherein the reduced distal tip (135) comprises a plurality of axially-extending slots arranged about the reduced distal tip (¶0083).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of the embodiment of Fig. 4 of Jelle to include slits so that the one or more axially-extending slits comprises a plurality of axially-extending slots arranged about the reduced distal tip as taught by the embodiment of Fig. 8a of Jelle for the purpose of providing a larger opening/splitting upon application of force (Jelle, ¶0083).
Re Claim 4, the embodiment of Fig. 4 of Jelle fails to disclose wherein at least some of the axially- extending slots extend through a tube wall of the tubular sleeve.
However, the embodiment of Fig. 8a of Jelle discloses a loading tool 130 and wherein the reduced distal tip (135) comprises at least some of the axially- extending slots extend through a tube wall of the tubular sleeve (¶0083).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of the embodiment of Fig. 4 of Jelle to include slots so that the reduced distal tip at least some of the axially- extending slots extend through a tube wall of the tubular sleeve as taught by the embodiment of Fig. 8a of Jelle for the purpose of providing a larger opening/splitting upon application of force (Jelle, ¶0083).
  Re Claim 5, the embodiment of Fig. 4 of Jelle fails to disclose wherein at least some of the axially- extending slots extend through only partially through a tube wall of the tubular sleeve. 
However, the embodiment of Fig. 8a of Jelle discloses a loading tool 130 and wherein the reduced distal tip (135) comprises at least some of the axially- extending slots extend through only partially through a tube wall of the tubular sleeve (Fig. 8a, ¶0083).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of the embodiment of Fig. 4 of Jelle to include slots so that at least some of the axially- extending slots extend through only partially through a tube wall of the tubular sleeve as taught by the embodiment of Fig. 8a of Jelle for the purpose of providing a larger opening/splitting upon application of force (Jelle, ¶0083).
 Re Claim 6, the embodiment of Fig. 4 of Jelle fails to disclose a stop member disposed adjacent to the axially-extending slots. 
However, the embodiment of Fig. 2d of Jelle discloses a loading tool 210 and wherein the reduced distal tip (212) comprises a stop member (ridges 218) disposed adjacent to the axially-extending slots (slots between the ridges 218, Fig. 2d, ¶0053).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of the embodiment of Fig. 4 of Jelle to include slots so that at least some of the axially- extending slots extend through only partially through a tube wall of the tubular sleeve as taught by the embodiment of Fig. 2d of Jelle for the purpose of providing a larger opening/splitting upon application of force (Jelle, ¶0053, ¶0083).


 Re Claim 7, Jelle discloses wherein the reduced distal tip comprises a beveled distal end (Fig. 4).  
 Re Claim 9, Jelle discloses wherein the drug-coated expandable medical device comprises a drug-coated balloon (Fig. 4,  “expandable medical device” isn’t positively required in Claim 9, and the device of Jelle is capable of and configured for use with a drug-coated expandable balloon see ¶0004-¶0005).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jelle in view of Barbick et al. (US. 20130303983A1) (“Barbick”).
Re Claim  19, Jelle discloses a medical device assembly (Fig. 4), comprising: a balloon catheter having an expandable balloon (74); a loading tool (52, 56, 62) disposed about the stent (¶0005); and wherein the loading tool comprises: a tubular sleeve having a distal end region( close to 56), a proximal end region (close to 62), and a lumen extending therethrough (lumen for the catheter 70), wherein the distal end region includes a reduced distal tip (tip of 6) designed to interact with a hemostasis valve (63, ¶0066)  having a resilient seal member ( inner surface of 63, ¶0066, has polymer coating ¶0094 which is flexible ¶0101) while reducing surface contact between the reduced distal tip and the hemostasis valve (Fig. 4), the reduced distal tip having a structure (outside surface of 56) with a reduced dimension (diameter of  56) that allows the reduced distal tip to be passed into a proximal end of the hemostasis valve in such a way that reduces displacement of the resilient seal member while the stent is passed therethrough and that also reduces an amount of force applied by the resilient seal member onto the stent such that the drug coating on the stent substantially remains adhered to the stent device when passing the stent through the reduced distal tip and through the resilient seal member (this is a functional language, and the loading tool is capable of performing this limitation as ¶0005), wherein the lumen is designed to hold the stent while the reduced distal tip is brought into contact with and passes at least partially through the resilient seal member (Fig. 4, ¶0005, abstract), the lumen also being a passageway for passing the stent from a position proximal of the resilient seal member (Fig. 4, abstract, ¶0005), through the resilient seal member, and into a body lumen, and wherein the proximal end region includes a proximal entry port designed to allow the balloon into the lumen and allow the stent to be passed through the reduced distal tip, through the resilient seal member, and into the body lumen (Fig. 4, port in 62, wherein the catheter 70 is inserted), and it is further disclose that the stent and balloon catheter can be used in combination (¶0004-¶0005), but it fails to explicitly discloses that a stent disposed along the balloon catheter; a drug coating disposed along the stent.
However, Barbick discloses a balloon catheter having a stent (Fig. 9, abstract, ¶0024) and wherein a stent (90) disposed along the balloon catheter (24); a drug coating disposed along the stent (96).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Jelle so that a stent disposed along the balloon catheter; a drug coating disposed along the stent as taught by Barbick for the purpose of providing a recognized device and method for treating the vessel (Barbick, ¶0072).
Re Claim 20, the embodiment of Fig. 4 of Jelle fails to disclose wherein the reduced distal tip comprises a plurality of axially-extending slots arranged about the reduced distal tip.
However, the embodiment of Fig. 8a of Jelle discloses a loading tool 130 and wherein the reduced distal tip (135) comprises the reduced distal tip comprises a plurality of axially-extending slots arranged about the reduced distal tip (¶0083).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of the embodiment of Fig. 4 of Jelle to include slots so that the reduced distal tip comprises a plurality of axially-extending slots arranged about the reduced distal tip as taught by the embodiment of Fig. 8a of Jelle for the purpose of providing a larger opening/splitting upon application of force (Jelle, ¶0083).

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. The applicant argues in page 7 with regards to claims 1 that the slit of Jelle are used for splitting up the tip not to reduce the contact with the valve. This is found not persuasive as the existence of the slits reduce the contact of the reduce tip and the valve. Note: the applicant is asked to further structurally define the slits with width as in Fig. 4 and ¶0054.
The applicant argues with respect to claim 19 in page 8 that Jelle does not disclose the newly added limitation. This is found not persuasive as Fig. 4 of Jelle does disclose that the reduced tip is contacting the valve and while the reduced tip actually does contact the seal member, the surface contact between the reduced tip and the valve is actually decreased due to these slits (¶0083 wherein even if two or more slits (lines), then the contact surface will be reduced).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783             

/Lauren P Farrar/Primary Examiner, Art Unit 3783